      Case 5:21-cr-00007-MTT-CHW Document 36 Filed 08/02/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        v.                                     )   CASE NO. 5:21-CR-7 (MTT)
                                               )
 MELVIN QUAINTER,                              )
                                               )
                        Defendant.             )
                                               )

                                          ORDER

       The defendant, through his counsel, has moved to continue this case until the

next trial term. Doc. 35. Defendant was indicted on January 13, 2021 and had his

arraignment in this Court on March 9, 2021. Docs. 1; 9. Three prior continuances have

been granted. Docs. 23; 27; 30. The defendant, through his counsel, now moves the

Court to continue this case to the next trial term to allow additional time for defense

counsel to investigate the case and participate in plea negotiations. Doc. 35 at 1. The

government does not oppose the motion. Id.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 35) is GRANTED. The case is

continued from the August term until the Court’s next trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.

       SO ORDERED, this 2nd day of August, 2021.

                                                   S/ Marc T. Treadwell
                                                   MARC T. TREADWELL, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT
